DICE, Judge.
*507Upon his plea of guilty before the court without a jury, appellant was convicted for the felony offense of driving while intoxicated; his punishment assessed at confinement in the penitentiary for 5 years; and the execution of sentence deferred in accordance with the terms of the Adult Probation Law, Art. 781b, V.A.C.C.P.
This is an appeal from an order revoking such probation.
No statement of facts or bills of exception accompany the record.
The judgment entered by the court fixes appellant’s punishment at confinement in the penitentiary for five years.
It is observed that in pronouncing sentence the court made proper application of the indeterminate sentence law and ordered that appellant be confined in the penitentiary for not less than one hour nor more than five years; however, in the order revoking appellant’s probation and imposing sentence it was ordered by the court that appellant serve, “no less than Two Years and not more than Five Years,” in the penitentiary.
The court’s order revoking probation and imposing sentence is reformed and amended to conform to the sentence pronounced by the court so as to order that appellant serve not less than one hour nor more than five years in the state penitentiary.
As reformed, the judgment is affirmed.
Opinion approved by the Court.